Citation Nr: 0322187	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-03 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for major depression.  



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had military service from February 1982 to 
December 1992.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Roanoke, Virginia Regional Office 
(RO).


REMAND

Pursuant to the Board's development of the evidentiary record 
under the development regulations then in effect, additional 
relevant medical records were received by the Board, without 
waiver of initial originating agency jurisdiction.  A 
Supplemental Statement of the Case has not been prepared with 
respect to any of the additional evidence received, and RO 
consideration has not been undertaken.

By decision of the Federal Circuit Court, the Board's 
authority to do such development and then readjudicate the 
case was invalidated or restricted.  Disabled American 
Veterans et. al., v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  Thus, this matter must be returned to 
the RO for readjudication.

Additionally, while the case is in remand status, the RO 
should provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Specifically, the veteran 
should be informed as to what evidence the VA would obtain, 
and what evidence he would be responsible for obtaining.  See 
38 U.S.C.A. § 5100 et. seq. (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Final adjudication by the 
Board cannot be undertaken without this notice.  See 
Quartuccio.

In view of the foregoing, this case is remanded for the 
following action:

1.  The RO should furnish the veteran a 
letter notifying him of the VCAA and the 
duties to notify and assist imposed 
thereby, specifically as regards the 
service connection claim currently on 
appeal.  The letter should include a 
summary of the evidence currently of 
record that is pertinent to the claim, 
and specific notice as to the type of 
evidence necessary to substantiate the 
claim.  It should also be indicated which 
party would obtain what evidence.  

2.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefit sought on appeal remains denied, 
the RO must furnish the veteran an 
appropriate supplemental statement of the 
case and allow him a reasonable period of 
time to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




